       Case 3:19-cv-00799-HTW-LGI Document 21 Filed 03/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 SYLVIA ANN HOUSTON                                                                   PLAINTIFF

 vs.                                             CIVIL ACTION No.: 3:19-CV-799-HTW-LGI

 ANDREW SAUL, COMMISSIONER
 OF SOCIAL SECURITY                                                                 DEFENDANT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Linda R. Anderson. [Docket no. 19]. In her Report and Recommendation, filed on

December 29, 2020, Magistrate Judge Anderson recommended that the administrative law judge’s

final decision be affirmed by this court and the social security appeal be denied. Magistrate Judge

Anderson directed the pro se plaintiff to file any objections within fourteen (14) days. The plaintiff

has not filed an objection as of the entry of this order.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 19], this court finds it well-taken. Therefore, the Report and

Recommendation of Magistrate Judge Anderson is hereby ADOPTED as the order of this court.

       Accordingly, this order hereby DISMISSES this lawsuit WITH PREJUDICE and orders

that the parties are to bear their own costs.

       SO ORDERED AND ADJUDGED this the 26th day of February, 2021.

                                       /s/HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                   1
